Oldham, J. The bill upon which this action is founded is an inland bill. Such bills need not, for non-acceptance or nonpayment, be protested by the holder to charge the drawer. Story on Bills, 556-558. The Revised Statutes of this State does not change the law merchant upon this point. The drawee refused to accept the bill upon its presentment for acceptance, and therefore no presentment or demand of payment was necessary. Story on Bills, 428. The court erred in sustaining the demurrer to the declaration, for which the judgment must be reversed.